DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic device, comprising: a housing including a sidewall; a through-hole configured to penetrate the sidewall; an assembling hole formed adjacent to the through-hole inside the housing; a key assembly configured to be received in the assembling hole and disposed to face an inner surface of the sidewall of the housing in an area where the through-hole is positioned; and a fixing member configured to be received in the assembling hole wherein the fixing member is configured to bring a surface of the key assembly into close contact with the inner surface of the sidewall of the housing around the through-hole such that the key assembly is configured to form a waterproof structure between the through- hole and an inner space of the housing.” as recited claim 1, “An electronic device, comprising: a housing including a front plate, a rear plate, and a side bezel structure surrounding a space between the front plate and the rear plate, wherein the side bezel structure includes an outer surface, an inner surface, and at least one 
            Claims 2-15 and 17-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 16.

 	The primary reason for allowance is electronic device, such as a smart phone with audio reproducing function, imaging function, electronic notebook function and a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848